Citation Nr: 1717023	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral lower extremity disability.

2.  Entitlement to service connection for a bilateral lower extremity disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from June 1953 to June 1957, and from June 1958 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

Although the RO has reopened the claim with regard to the bilateral leg disability, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues above have been characterized accordingly.

The issues of service connection for bilateral lower extremity disabilities on the merits and evaluation of hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral lower extremity disability was denied in an unappealed March 1976 rating decision on the grounds that there was no current disability.

2.  Evidence received since March 1976 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The weight of the evidence is against a finding that currently diagnosed benign prostatic hypertrophy was first manifested during active military service, or is otherwise shown to be causally related to service.

4.  There is no competent and credible evidence of a current tinnitus disability.


CONCLUSIONS OF LAW

1.  The March 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening of a previously denied claim of service connection for a bilateral lower extremity disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2016).

3.  The criteria for service connection of a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the reopening of a claim of service connection for a bilateral leg disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding tinnitus and a prostate condition, A November 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's complete service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Notably, while the Veteran has contended that an incomplete service file was relied on in deciding his claims, review of the record shows that the documents he refers to are from the period after his service, and were reviewed in addition to, not instead of, service treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in August 2014 in connection with the claim of service connection for tinnitus; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all necessary clinical findings and offered required opinions with supporting rationale.  The examination is adequate for adjudication.

No examination has been conducted in connection with the Veteran's prostate claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While there is a current diagnosis, there is no competent evidence supporting a link to service, or evidence of a potential injury in service.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Initially, the Board notes that although additional service department records were associated with the claims file following the prior denial, such are not relevant, as they are cumulative and redundant of the service records already part of the file.  Reopening, not reconsideration, is therefore appropriate.  38 C.F.R. § 3.156(c).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In March 1976, the RO denied service connection for a bilateral leg disability, finding that while service records showed treatment for acute complaints similar to those made in conjunction with the claim, no chronic residuals, and no current disability, were shown.  The Veteran did not appeal the denial, and it became final in March 1977.  

Since that time, the Veteran has submitted updated VA and private treatment records showing complaints of leg swelling, pain, numbness, and tingling, and a diagnosis of a peripheral vascular condition.  As this new evidence shows a current disability of the legs, it addresses an unestablished fact and requires reopening of the previously denied claim.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Tinnitus, considered to be an organic disease of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  The presumptive period is one year from service separation.

Other diseases are presumed related to service for Veterans exposed to herbicides on active duty.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  A Veteran is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975, or in Korea along the Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.

Here, the Veteran did not serve in Vietnam or Korea, and has not alleged being otherwise present in either country during service.  He is not presumed exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  However, he did serve at a Royal Thai air base for multiple periods in the early 1970s.  The use of herbicides at such is documented.  Unfortunately, exposure is conceded only when the duties of the service member were consistent with a presence at the perimeter of the base, such as guard duty or visiting outlying structures.  The Veteran has not alleged any such duties, and as an electrician working on aircraft, which would not likely be housed close to a perimeter, his duties were highly unlikely to have exposed him to herbicides.  Accordingly, the Board must find no such exposure, and will not analyze the current appeals under a theory of exposure to herbicide.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Prostate

The Veteran has generally alleged that a currently diagnosed prostate condition, identified in records as benign prostatic hypertrophy (BPH), is related to service via herbicide exposure.  

As is discussed above, the Veteran is not shown to have been exposed to herbicides, and so analysis under that theory is not appropriate.  The Board does note that BPH is not a listed presumptive condition; only prostate cancer, which is not diagnosed, has been positively related to herbicide exposure.

Nevertheless, the Board has considered whether a nexus between BPH and service is otherwise established.  It is not.  Service treatment records show no complaints of, or treatment for, any prostatic condition or symptom.  There was treatment for genitourinary problems, but these were related to the contraction of venereal disease, which were treated appropriately and fully resolved without residuals.  Post-service records also show venereal disease infections soon after service, but these again were treated and resolved.  In mid-1998, the Veteran began to complain of frequent nocturia, and prostatic hyperplasia, "etiology unknown," was noted; his prostate specific antigen (PSA) level was normal in 1996, but was elevated in 1998.  Medication was started, and the BPH has since been reported to be well controlled.

No medical professional has offered an opinion linking BPH to service; at best, the etiology of the prostate problems is referenced as unknown.  The condition did not first manifest until more than 20 years after separation from service; service records show no complaints or symptoms which potentially indicated any prostate problems.  The sole positive evidence of record is the Veteran's own bare assertion of a nexus, based on herbicide exposure.

Such exposure is not shown, and even if it were, BPH is not shown to be a consequence of such.  The Veteran may sincerely believe that a nexus exists, but BPH is not a disorder for which he possesses the required knowledge and training to offer a nexus opinion.  He is not observing a cause and effect; he is reasoning and concluding, and such lies outside his competence, and his assertion cannot be given evidentiary value.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service, to include herbicide exposure, and any current prostate condition, entitlement to the benefit sought is not warranted.




	Tinnitus

The Veteran has alleged that he has tinnitus and such is related to his military service, namely exposure to aircraft noise in the performance of his duties.  Service connection for hearing loss has been awarded, and noise exposure in service established.

Service treatment records show no findings or complaints of tinnitus, even on the repeated hearing conservation assessments related to his duties.  The areas of the form for discussion of tinnitus are blank or crossed out, as in a denial of the condition.  Post-service records are similarly silent for reports of tinnitus.  

Further, while the Veteran made the allegation of tinnitus in connection with the filing of his claim in August 2013, he has not repeated his allegation.  In fact, when examined in connection with the claim in August 2014, he specifically denied tinnitus. 

The Board concludes, based on the service treatment records, post-service records, medical assessments, and the Veteran's statements when asked about the condition, that there is no current tinnitus disability.  Particular weight is given to the Veteran's affirmative denial of the condition in 2014, and the absence of renewal of the complaint at any time during the prosecution of the appeal, even when complaining of worsening hearing in August 2016 VA treatment records.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is therefore not warranted.


ORDER

New and material evidence having been received, the petition to reopen a previously denied claim of service connection for a bilateral leg disability is granted.

Service connection for a prostate disability, to include as due to herbicide exposure, is denied.

Service connection for tinnitus is denied.


REMAND

Remand is required in connection with the remaining claims, consistent with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Bilateral Lower Extremities

As is noted above, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, service treatment records document repeated complaints of left and right leg pain, swelling, and numbness or tingling; cellulitis was diagnosed and treated at times.  While the symptomatology appeared to have resolved, the Veteran has since periodically complained of similar problems since service.  Such are documented in post-service treatment records.  Current records also show a diagnosis of a peripheral vascular disease.  Given the similarity of past and current complaints, a possibility of a relationship between in-service problems and current diagnosis exists, and hence an examination is required.

Additionally, the Board notes that a VA peripheral nerves examination was initially requested in February 2015; it is unclear if this ever took place, as it was tied to allegations of herbicide exposure, and such has not been established by VA.  Other theories of entitlement must be considered, however.

Hearing Loss

The Veteran was examined for hearing loss in August 2014.  In August 2016, he stated that his hearing had worsened, and doctors felt a new assessment was warranted.  The results of such are not associated with the file, and should be obtained.  Regardless, the Veteran is competent to describe the symptoms he experiences, and to opine as to whether they are grossly worse or not.  In light of his allegation, the medical evidence, and the passage of time, remand for updated examination findings is appropriate.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1. Associate with the claims file complete, updated VA treatment records from the VA medical center in Hampton Roads, Virginia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2016 to the present.

2.  Schedule the Veteran for appropriate VA examinations of the lower extremities (peripheral nerves, arteries and veins, e.g.) to determine all current disabilities of the legs.  The claims folder must be reviewed in conjunction with the examinations.

For each currently diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such is related to military service.  In-service complaints of pain, swelling, and numbness or tingling must be discussed, as well as in-service treatment for cellulitis.

A complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA audio examination.  All required testing must be accomplished.  The examiner must describe in detail the current severity and functional impact of the Veteran's service-connected bilateral hearing loss.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


